Exhibit 10.4
 
PROMISSORY NOTE
17th May 2010



DEBTOR
Encorium Oy
 
Keilaranta 10
 
Fin-02150 ESPOO
 
Finland
 
(hereinafter ”Debtor”)



CREDITOR
Ilari Koskelo
 
Peräsintie 11, 00980 Helsinki
 
 (hereinafter ”Creditor”)



Debtor and Creditor have agreed as follows:


TRANSACTION
Debtor borrows 200.000 € (two hundred thousand euros) from Creditor. Debtor
agrees to pay the principal, interest and possible interest for delay to
Creditor.
   
INTEREST RATE
Five per cent (5.0 %) per annum on the unpaid principal until 31 August 2010 and
seven per cent (7.0%) % per annum on the unpaid principal from 1 September 2010
onwards.
     
REPAYMENT SCHEDULE The principal will be paid to Creditor on demand after 1
September 2010 in one instalment or according to a separately agreed payment
schedule. The interest will be paid quarterly beginning 1 September 2010.
   
APPLICABLE LAW
This Agreement shall be governed and construed in accordance with the laws of
Finland, except with respect to its choice of law provisions.
   
DISPUTE RESOLUTION
The Parties to this Agreement commit themselves to solving all their disputes
amicably through negotiation. In case such an amicable commitment failed, any
dispute, controversy or claim arising out of or relating to this Agreement, or
the breach, termination or validity thereof shall be finally settled by
arbitration in accordance with the Arbitration Rules of the Finnish Central
Chamber of Commerce. Should the Parties fail to agree on an arbitrator within
fourteen (14) days of receipt of the other Party's written request, the Board of
Arbitration of the Finnish Central Chamber of Commerce of Helsinki will
des­ignate an arbitrator. The arbitration procedure shall be held in the English
language in Helsinki, Finland.
   
COPIES
This agreement exists as two (2) original copies, one for each of the parties.



This Agreement is effective as of the date of signature of both parties.


IN WITNESS WHEREOF, the Parties to this Agreement have caused this Agreement to
be executed by their duly authorized representatives.


CREDITOR
DEBTOR




     
By: /s/ Ilari Koskelo
By: /s/ Tomas Granqvist
       
Name: Ilari Koskelo
Name: Tomas Granqvist
         
Title: Chief Financial Officer
 

 
 
 

--------------------------------------------------------------------------------